DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendments received May 18, 2022 and  June 6, 2022 have both been entered. Claims 22-38 are newly entered. Claims 4 and 11-15 have been canceled. 
Election/Restrictions
	The Applicant’s election of the Species (1) a phase transition solid electrolyte material comprising a sulfide represented by Formula (4) is noted. See May 18, 2022 Remarks at 7. The Applicant identified Claim 1 as encompassing the elected species, and did not identify any further claims belonging to the elected species. See May 18, 2022 Remarks at 7.
	The subsequent filing by the Applicant, on June 6, 2022, canceling Claims 4 and 11-15 while also adding Claims 22-38 did not articulate if the newly filed claims pertain to the elected Species.
	Furthermore, while the newly introduced claims depend from elected Claim 1, they further introduce claim limitations that were previously non-elected including for example that the solid electrolyte material of Claim 1 further comprises at least one sulfide material represented by Formula (6) (see new Claim 24), or that the phase transition solid electrolyte material of Claim 1 further comprises at least one sulfide material represented by Formula (1) (see new Claim 26) at least one sulfide material further comprises. These new dependent claims alter the scope of parent Claim 1 through claim differentiation, where Claim 1 is generic to the various species now claimed. 
Claim 1 is generic to the following claimed patentably distinct species: (i) a phase-transition solid electrolyte material comprising a sulfide represented by Formula (4) and further comprising at least one sulfide material represented by Formula (1) (as in new Claim 26); and (ii) a phase-transition solid electrolyte material comprising a sulfide represented by Formula (4) and further comprising at least one sulfide material represented by Formula (6) (as in new Claim 24). The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Please identify all claims that are within the elected species, including any new or amended claims that belong to the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Separate search and examination of each species is required, including separate prior art text search of patent and NPL databases and separate examination under 35 U.S.C. 112(b) and 112(a), particularly in view of the substantially different chemical formula and groups of materials pertaining to the different species disclosed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729